       Case
B2100A (Form    17-14200-amc
             2100A) (12/15)            Doc 57      Filed 03/19/21 Entered 03/19/21 14:39:52                        Desc Main
                                                   Document     Page 1 of 1
                                         UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Pennsylvania (Philadelphia)
IN RE:                                                                Case No.: 17-14200
Debtors: Donna M Robinson                                             Loan Number (Last 4):        0052


                                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY


A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives evidence and
notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this evidence
and notice.
UMB Bank, National Association, not in its individual             U.S. Bank Trust National Association
capacity, but solely as Legal Title Trustee for LVS
Title Trust 2018-3
Serviced by Select Portfolio Servicing, Inc.                      Fay Servicing, LLC
Name of Transferee                                                Name of Transferor

PO Box 65250                                                      Court Claim # (if known): 5
Salt Lake City, UT 84165                                          Amount of Claim:          $74,252.18
                                                                  Date Claim Filed:         11/02/2017

Phone: 1-800-258-8602                                             Last Four Digits of Acct #: 4965
Last Four Digits of Acct #: 0052

Name and Address where transferee payments should be sent (if different from above):
Select Portfolio Servicing, Inc.
Attn: Remittance Processing
PO Box 65450
Salt Lake City, UT 84165-0450

Phone:    1-800-258-8602
Last Four Digits of Acct #:     0052



I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.


By:      /s/ John Shelley                                                                 Date:   03/19/2021
         InfoEx, LLC, as authorized filing agent
          (Approved by: Callie Nelson)


Specific Contact Information:
Callie Nelson - BK Specialist
Phone: 1-800-258-8602




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.


493052-9407f8ae-8121-4b22-8187-ed3dc03928b2
